Filed 4/19/17 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2017 ND 85









In the Matter of the Vacancy in Judgeship No. 2, with Chambers 

in Rugby, North Dakota, Northeast Judicial District









No. 20170054









Per curiam.



[¶1]	On February 10, 2017, Governor Doug Burgum notified the Supreme Court of the retirement of the Honorable John C. McClintock, Jr., Judge of the District Court, with chambers in Rugby, Northeast Judicial District, effective April 14, 2017.  Judge McClintock’s retirement creates a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review judicial vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northeast Judicial District was posted February 15, 2017, on the website of the Supreme Court regarding the vacancy created by Judge McClintock’s retirement in Judgeship No. 2.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy were permitted through March 17, 2017.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	Comments supporting filling the vacancy in the current location were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed March 1, 2017, by the Northeast Judicial District.  The State Court Administrator provided statewide weighted caseload statistics.  No comments or petitions were received for relocating this vacancy.

[¶5]	The Northeast Judicial District is comprised of eleven counties:  Benson, Bottineau, Cavalier, McHenry, Pembina, Pierce, Ramsey, Renville, Rolette, Towner and Walsh Counties.  According to the data provided by the district, slight population increases are expected in some of the counties in the district.

[¶6]	Six district judges are chambered in the district:  two judges are chambered in Devils Lake; one judge each in Grafton, Rugby and Bottineau; and one judge who travels between Cavalier and Langdon.  The district’s judicial referee position was eliminated effective December 31, 2016.  The referee was responsible for child support cases throughout the district, and juvenile court cases for most of the counties of the district.  According to the district’s report, substantial changes to scheduling for each district judge have occurred in the district to assume the eliminated referee’s caseload.

[¶7]	According to the district’s report, Judgeship No. 2 is the primary judge for Pierce and McHenry Counties, and is the secondary judge for Bottineau County to cover criminal, child support, mental health and juvenile cases in the case of a recusal by the judge in Bottineau County due to a current familial conflict in the state’s attorney’s office in that county.  Judgeship No. 2 also is required to cover other matters throughout the district when a judge recuses or a timely demand for change of judge is filed.

[¶8]	The 2016 weighted case filings show a decrease in the Northeast Judicial District, following an increase in 2015.  According to the district’s report and the weighted caseload statistics, 81% of the decrease is in the administrative traffic case type which has a minimal impact on weighted caseload.

[¶9]	According to the weighted caseload study based on 2016 case filings, there is a statewide judicial officer shortage of 8.77.  While the Northeast Judicial District shows a .09 overage of judicial officers, that overage has decreased from the weighted caseload study based on the 2015 case filings.  The recent elimination of the district’s judicial referee and the administrative challenges in providing timely judicial service to large, rural districts do not favor the current elimination of this judgeship.

[¶10]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶11]	Based on the record before us, this Court determines the office is necessary for effective judicial administration in the Northeast Judicial District.

[¶12]	IT IS HEREBY ORDERED, that Judgeship No. 2 at Rugby in the Northeast Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶13]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner